DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/228,792 filed on 12/21/2018. Claims 1-8 and 11-18 have been examined. 

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. In response to this requirement, please provide a copy of each of the following items of art referred to in the IDS entered 6/28/2021:
Original Language Document: Research on Robot Indoor Localization and Mapping Based on Integration of Laser and Monocular Vision, Xiao Liang ≪Chinese Master's Theses Full-text Database, Information Science and Technology≫, ENTIRE DOCUMENT, (April 2016)
English Language Translation: Research on Robot Indoor Localization and Mapping Based on Integration of Laser and Monocular Vision, Xiao Liang ≪Chinese Master's Theses Full-text Database, Information Science and Technology≫, ENTIRE DOCUMENT, (April 2016)
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot, comprising executing on a processor the steps of:

performing a loop closure detection based on a current visual data frame in the plurality of visual data frames to find a matched visual data frame;
calculating a relative pose between the current visual data frame and the matched visual data frame, in response to being found the matched visual data frame; and
performing a loop closure optimization on pose data of one or more frames between the current visual data frame and the matched visual data frame based on the relative pose."
This language is vague and indefinite for at least the following reasons:
Intended Use: The language "performing a loop closure detection based on a current visual data frame in the plurality of visual data frames to find a matched visual data frame" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the claimed method of "finding a matched visual data frame", or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Generally Unclear: The language "in response to being found the matched visual data frame" is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Relative Terms: The term "[a/the] matched visual data frame" is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). For example, the language does not clearly or expressly articulate what, e.g. the visual data frame, is being matched to (e.g. a second visual data frame of the plurality of visual data frames, [a] current visual data [frame], etc.). Furthermore, it is unclear what constitutes (or is required by the term) a "match" (e.g. does this language imply that the data of the visual data frame is identical to other (yet undefined) data? or correlated to other data? etc.). Furthermore, the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Antecedent Basis: The term "the matched visual data frame based on the relative pose" is vague and indefinite as this term lacks proper antecedent basis. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A computer-implemented visual assisted distance-based simultaneous localization and mapping method or a mobile robot, comprising executing on a processor the steps of:
obtaining a plurality of distance data frames from a laser sensor and a plurality of visual data frames from a camera, wherein each of the plurality of visual data frames corresponds to one of the plurality of distance data frames, and the corresponding visual data frame and the distance data frame are obtained at a same time;
performing a loop closure detection based on a current visual data frame in the plurality of visual data frames [intended to find a 
calculating a relative pose between the current visual data frame and a visual data frame
performing a loop closure optimization on pose data of one or more frames between the current visual data frame and a visual data frame based on the relative pose."
Claims 2-7 are further rejected as depending on this claim.

Claim 2 recites: "The method of claim 1, wherein the step of performing the loop closure detection based on the current visual data frame in the plurality of visual data frames to find the matched visual data frame comprises:
finding a candidate visual data frame having a similarity to the current visual data frames larger than a preset threshold to use as the matched visual data frame, wherein the candidate visual data frame is before the current visual data frame and spaces from the current visual data fame in a preset range."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Relative Terms: The language "finding a candidate visual data frame having a similarity to the current visual data frames larger than a preset threshold" is/are subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). Furthermore, this language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Generally Unclear: The language "wherein the candidate visual data frame is before the current visual data frame and spaces from the current visual data fame in a preset range" is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, wherein the step of performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] comprises:
finding a candidate visual data frame [intended to use as a visual data frame]
Claims 3-5 are further rejected as depending on this claim.

Claim 3 recites: "The method of claim 2, wherein the step of performing the loop closure detection based on the current visual data frame in the plurality of visual data frames to find the matched visual data frame further comprises:
checking the current visual data frame and a matched frame to remove the unqualified matched visual data frame."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The term "the unqualified matched visual data frame" is vague and indefinite as this term lacks proper antecedent basis. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 2, wherein the step of performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] further comprises:
checking the current visual data frame and a [intended to remove a visual data frame]."
Claim 4 is further rejected as depending on this claim.

Claim 4 recites: "The method of claim 3, wherein the step of checking the current visual data frame and the matched frame to remove the unqualified matched visual data frame comprises:
performing a random sampling consistency filtering on map point data of the current visual data frame and map point data of the matched visual data frame to remove the unqualified matched visual data frame."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:

"The method of claim 3, wherein the step of checking the current visual data frame and a frame [intended to remove a visual data frame] comprises:
performing a random sampling consistency filtering on map point data of the current visual data frame and map point data of a visual data frame [intended to remove a visual data frame]."

Claim 5 recites: "A the method of claim 2, wherein the maximum value of the preset range is positively correlated with a fame rate of the distance data frames."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis: "the maximum value of the preset range"
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A the method of claim 2, wherein a value  a fame rate of the distance data frames."

Claim 7 recites: "The method of claim 6, further comprising:
obtaining current visual data from the camera;
searching for a matching visual data frame among the plurality of visual data frames by performing a loop closure detection on the current visual data;
calculating a relative pose between the current visual data and the matching visual data frame, in response to the matching visual data frame being found; and
calculating the current pose based on the relative pose and the pose data corresponding to the matching visual data frame."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims: "searching for" and "being found".
Antecedent Basis: The terms "the current pose" and "the pose data corresponding to the matching visual data frame" are vague and indefinite as these terms lack proper antecedent basis.
Generally Unclear: The language "pose data corresponding to the matching visual data frame" as employed in the claim is vague and indefinite as the scope of the term "corresponding to" is not clearly articulated. Namely, it is unclear what relationship/nature constitutes "correspondence" (e.g. identical to, in linear/proportional relationship to, etc.) 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 6, further comprising:
obtaining current visual data from the camera;
searching for a 
calculating a relative pose between the current visual data and a visual data frame
calculating a current pose based on the relative pose, , and a visual data frame."

Claim 8 recites: "A computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot, comprising executing on a processor the steps of:
obtaining current visual data by a camera;
searching for a matching visual data fame among the plurality of stored visual data frames by performing a loop closure detection on the current visual data;
the matching visual data frame, in response to the matching visual data frame being found; and
calculating the current pose based on the relative pose and the pose data corresponding to the matching visual data frame."
This language is vague and indefinite for the same reasons discussed in the rejection of claims 1 and 7 above. Moreover, the claim is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The term "the plurality of stored visual data frames" lacks proper antecedent basis.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot, comprising executing on a processor the steps of:
obtaining current visual data by a camera;
searching for a a plurality of stored visual data frames by performing a loop closure detection on the current visual data;
calculating a relative pose between the current visual data and a visual data frame
calculating a current pose based on the relative pose, , and a visual data frame."

Claim 11 recites: "A mobile robot, comprising:
a processor;
a laser sensor;
a camera; and
one or more computer programs stored in the memory and executable on the processor, wherein the processor is coupled to each of the laser sensor and the camera, and the one or more computer programs comprise:
instructions for obtaining a plurality of distance data frames from the laser sensor and a plurality of visual data frames from the camera, wherein each of the plurality of visual data frames corresponds to one of the plurality of distance data frames, and the corresponding visual data frame and the distance data frames are obtained at a same time;
instructions for performing a loop closure detection based on a current visual data frame in the plurality of visual data frames to find a matched visual data frame;
instructions for calculating a relative pose between the current visual data frame and the matched visual data frame, in response to being found the matched visual data frame; and
instructions for performing a loop closure optimization on pose data of one or more frames between the current visual data frame and the matched visual data frame based on the relative pose."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The term "the memory" is vague and indefinite as this term lacks proper antecedent basis. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A mobile robot, comprising:
a processor;
a laser sensor;
a camera; and
one or more computer programs stored in a memory and executable on the processor, wherein the processor is coupled to each of the laser sensor and the camera, and the one or more computer programs comprise:
instructions for obtaining a plurality of distance data frames from the laser sensor and a plurality of visual data frames from the camera, wherein each of the plurality of visual data frames corresponds to one of the plurality of distance data frames, and the corresponding visual data frame and the distance data frames are obtained at a same time;
instructions for performing a loop closure detection based on a current visual data frame in the plurality of visual data frames [intended to find a ];
instructions for calculating a relative pose between the current visual data frame and a visual data frame
a visual data frame based on the relative pose."
Claims 12-18 are further rejected as depending on this claim.

Claim 12 recites: "The mobile robot of claim 11, wherein the instructions for performing the loop closure detection based on the current visual data frame in the plurality of visual data frames to find the matched visual data frame comprise:
instructions for finding a candidate visual data frame having a similarity to the current visual data frames larger than a preset threshold to use as the matched visual data frame, wherein the candidate visual data frame is before the current visual data frame and spaces from the current visual data frame in a preset range."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 and 11 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mobile robot of claim 11, wherein the instructions for performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] comprise:
instructions for finding a candidate visual data frame [intended to use as a visual data frame]
Claims 13-15 are further rejected as depending on this claim.

Claim 13 recites: "The mobile robot of claim 12, wherein the instructions for performing the loop closure detection based on the current visual data frame in the plurality of visual data frames to find the matched visual data frame further comprise:
instructions for checking the current visual data fame and a matched frame to remove the unqualified matched visual data frame."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1-3 and 11-12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mobile robot of claim 12, wherein the instructions for performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] further comprise:
instructions for checking the current visual data fame and a [intended to remove a visual data frame]."
Claim 14 is further rejected as depending on this claim.

Claim 14 recites: "The mobile robot of claim 13, wherein the instructions for checking the current visual data flame and the matched frame to remove the unqualified matched visual data frame comprise:
instructions for performing a random sampling consistency filtering on map point data of the current visual data frame and map point data of the matched visual data frame to remove the unqualified matched visual data frame."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 and 11-13 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mobile robot of claim 13, wherein the instructions for checking the current visual data flame and a frame [intended to remove a visual data frame] comprise:
instructions for performing a random sampling consistency filtering on map point data of the current visual data frame and map point data of a visual data frame [intended to remove a visual data frame]."

Claim 15 recites: "A the method of claim 12, wherein the maximum value of the preset range is positively correlated with a frame rate of the distance data frames."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-5 and 11-14 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis: "the maximum value of the preset range"
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The mobile robot of claim 12, wherein a value  a frame rate of the distance data frames."

Claim 17 recites: "The mobile robot of claim 16, wherein the one or more computer programs further comprise:
instructions for obtaining current visual data from the camera;
instructions for searching for a matching visual data frame among the plurality of visual data frames by performing a loop closure detection on the current visual data;
instructions for calculating a relative pose between the current visual data and the matching visual data frame, in response to the matching visual data frame being found; and
instructions for calculating the current pose based on the relative pose and the pose data corresponding to the matching visual data frame."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 7, and 11 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:

instructions for obtaining current visual data from the camera;
instructions for searching for a 
instructions for calculating a relative pose between the current visual data and a visual data frame
instructions for calculating a current pose based on the relative pose, , and a visual data frame."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (Liang, X. Research on Robot Indoor Localization and Mapping Based on Integration of Laser and Monocular Vision. Chinese Master's Theses Full-text Database. Information Science and Technology 2016. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action) in view of Wu (Wu Q. Visual and LiDAR-based for the mobile 3D mapping (IEEE 2016)).

Regarding claim 1, Liang discloses a visual assisted distance-based simultaneous localization and mapping method for a mobile robot (see e.g. at least Abstract, Fig. 3-1, 3-2, and related text), comprising the steps of:
obtaining a plurality of distance data frames from a laser sensor (e.g. at least laser sensor, see e.g. at least Abstract, Fig. 3-1, and related text) and a plurality of visual data frames from a camera (e.g. at least camera, see e.g. at least pg. 11, 4, Fig. 3-1, and related text), wherein each of the plurality of visual data frames corresponds to one of the plurality of distance data frames, and the corresponding visual data frame and the distance data frame are obtained at a same time (see e.g. at least Abstract, pg. 5, p. 2 – pg. 6, p. 1, Fig. 3-1, and related text);
performing a loop closure detection based on a current visual data frame in the plurality of visual data frames [intended to find a visual data frame] (see e.g. at least pg. 9, p. 1, pg. 12, p. 1, p. 15, p. 1, pg. 18, p. 1, Fig. 3-2, and related text);
calculating a relative pose between the current visual data frame and a visual data frame (see e.g. at least pg. 10, p. 2 – pg. 11, p. 1, calculating the translation and rotation between two frames); and

Additionally, Wu teaches limitations not expressly disclosed by Liang including namely: computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot (see e.g. at least Abstract, Fig. 1, and related text), comprising executing steps on a processor (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Liang by configuring a computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot, comprising executing the steps of the method on processor as taught by Wu in order to improve accuracy of autonomous robot navigation optimization by creating a 3D map with RGB information using LiDAR and panoramic camera (Wu: Abstract, p. 1527).

Regarding claim 2, Modified Liang teaches that the step of performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] comprises:
finding a candidate visual data frame [intended to use as a visual data frame] (Liang: see e.g. at least pg. 8, p. 2, pg. 11, p. 1, wherein the error is smaller than a certain threshold; see also e.g. at least pg. 11, p. 2, wherein the number of inliers meet the requirement; see also e.g. at least pg. 15, p. 1, using key frames that are near the 

Regarding claim 3, Modified Liang teaches that the step of performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] further comprises:
checking the current visual data frame and a frame [intended to remove a visual data frame] (Liang: see e.g. at least pg. 7, p. 2 – pg. 8, p. 1, pg. 17, p. 1, eliminating all key frames with a score lower than Smin).

Regarding claim 4, Modified Liang teaches that the step of checking the current visual data frame and a frame [intended to remove a visual data frame] comprises:
performing a random sampling consistency filtering on map point data of the current visual data frame and map point data of a visual data frame [intended to remove a visual data frame] (Liang: see e.g. at least pg. 7, p. 2 – pg. 8, p. 1, pg. 17, p. 1).

Regarding claim 5, Liang discloses a he method of claim 2, wherein a value is positively correlated with a fame rate of the distance data frames (Liang: see e.g. at least pg. 15, p. 1).

Regarding claim 6, Modified Liang teaches:
storing the pose data after the loop closure optimization in map data (Liang: see e.g. at least Fig. 3-1, and related text).

Regarding claim 7, Modified Liang teaches:
obtaining current visual data from the camera (Liang: see e.g. at least pg. 8, p. 3, Fig. 3-1, 3-2, and related text, continuously extracting the current frame);
searching for a visual data frame among the plurality of visual data frames by performing a loop closure detection on the current visual data (Liang: see e.g. at least pg. 9, p. 1, pg. 12, p. 1, p. 15, p. 1, pg. 18, p. 1, Fig. 3-2, and related text);
calculating a relative pose between the current visual data and a visual data frame (Liang: see e.g. at least pg. 10, p. 2 – pg. 11, p. 1, calculating the translation and rotation between two frames); and
calculating a current pose based on the relative pose, pose data, and a visual data frame (Liang: see e.g. at least Abstract, pg. 6, p. 1 – pg. 7, p. 2, pg. 8, p. 1, pg. 18, p.1-4, Fig. 3-1, 3-2, 3-5, and related text).

Regarding claim 8, Liang discloses a visual assisted distance-based simultaneous localization and mapping method for a mobile robot (see e.g. at least Abstract, Fig. 3-1, 3-2, and related text), comprising the steps of:
obtaining current visual data by a camera (e.g. at least camera, see e.g. at least pg. 11, 4, Fig. 3-1, and related text);
searching for a visual data fame among a plurality of stored visual data frames by performing a loop closure detection on the current visual data (see e.g. at least Abstract, pg. 6, p. 1, pg. 8, p. 3 – pg. 9, p. 1, pg. 12, p. 1, pg. 15, p. 1, Fig. 3-1, 3-2, and related text);

calculating a current pose based on the relative pose, pose data, and a visual data frame (see e.g. at least Abstract, pg. 6, p. 1 – pg. 7, p. 2, pg. 8, p. 1, pg. 18, p.1-4, Fig. 3-1, 3-2, 3-5, and related text).
Additionally, Wu teaches limitations not expressly disclosed by Liang including namely: computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot (see e.g. at least Abstract, Fig. 1, and related text), comprising executing steps on a processor (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Liang by configuring a computer-implemented visual assisted distance-based simultaneous localization and mapping method for a mobile robot, comprising executing the steps of the method on processor as taught by Wu in order to improve accuracy of autonomous robot navigation optimization by creating a 3D map with RGB information using LiDAR and panoramic camera (Wu: Abstract, p. 1527).

Regarding claim 11, Liang discloses a mobile robot (e.g. at least robot, see e.g. at least Abstract), comprising:
a laser sensor (e.g. at least laser sensor, see e.g. at least Abstract, Fig. 3-1, and related text);

wherein the robot comprises:
instructions for obtaining a plurality of distance data frames from the laser sensor and a plurality of visual data frames from the camera (see e.g. at least Abstract, Fig. 3-1, and related text), wherein each of the plurality of visual data frames corresponds to one of the plurality of distance data frames, and the corresponding visual data frame and the distance data frames are obtained at a same time (see e.g. at least Abstract, pg. 5, p. 2 – pg. 6, p. 1, Fig. 3-1, and related text);
instructions for performing a loop closure detection based on a current visual data frame in the plurality of visual data frames [intended to find a visual data frame] (see e.g. at least pg. 9, p. 1, pg. 12, p. 1, p. 15, p. 1, pg. 18, p. 1, Fig. 3-2, and related text);
instructions for calculating a relative pose between the current visual data frame and a visual data frame (see e.g. at least pg. 10, p. 2 – pg. 11, p. 1, calculating the translation and rotation between two frames); and
instructions for performing a loop closure optimization on pose data of one or more frames between the current visual data frame and a visual data frame based on the relative pose (see e.g. at least Abstract, pg. 6, p. 1 – pg. 7, p. 2, pg. 8, p. 1, pg. 18, p.1-4, Fig. 3-1, 3-2, 3-5, and related text).
Additionally, Wu teaches limitations not expressly disclosed by Liang including namely: a processor (e.g. at least computer, see e.g. at least Fig. 1, and related text);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Liang by configuring a processor; one or more computer programs stored in a memory and executable on the processor, wherein the processor is coupled to each of the laser sensor and the camera, and the one or more computer programs comprise instructions for performing the method as taught by Wu in order to improve accuracy of autonomous robot navigation optimization by creating a 3D map with RGB information using LiDAR and panoramic camera (Wu: Abstract, p. 1527).

Regarding claim 12, Modified Liang teaches that the instructions for performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] comprise:
instructions for finding a candidate visual data frame [intended to use as a visual data frame] (Liang: see e.g. at least pg. 8, p. 2, pg. 11, p. 1, wherein the error is smaller than a certain threshold; see also e.g. at least pg. 11, p. 2, wherein the number of inliers meet the requirement; see also e.g. at least pg. 15, p. 1, using key frames that are near 

Regarding claim 13, Modified Liang teaches that the instructions for performing the loop closure detection based on the current visual data frame in the plurality of visual data frames [intended to find a visual data frame] further comprise:
instructions for checking the current visual data fame and a frame [intended to remove a visual data frame] (Liang: see e.g. at least pg. 7, p. 2 – pg. 8, p. 1, pg. 17, p. 1, eliminating all key frames with a score lower than Smin).

Regarding claim 14, Modified Liang teaches that the instructions for checking the current visual data flame and a frame [intended to remove a visual data frame] comprise:
instructions for performing a random sampling consistency filtering on map point data of the current visual data frame and map point data of a visual data frame [intended to remove a visual data frame] (Liang: see e.g. at least pg. 7, p. 2 – pg. 8, p. 1, pg. 17, p. 1).

Regarding claim 15, Modified Liang teaches that a value is positively correlated with a frame rate of the distance data frames (Liang: see e.g. at least pg. 15, p. 1).

Regarding claim 16, Modified Liang teaches that the one or more computer programs further comprise:
 the loop closure optimization in map data (Liang: see e.g. at least Fig. 3-1, and related text).

Regarding claim 17 Modified Liang teaches that the one or more computer programs further comprise:
instructions for obtaining current visual data from the camera (Liang: see e.g. at least pg. 8, p. 3, Fig. 3-1, 3-2, and related text, continuously extracting the current frame);
instructions for searching for a visual data frame among the plurality of visual data frames by performing a loop closure detection on the current visual data (Liang: see e.g. at least pg. 9, p. 1, pg. 12, p. 1, p. 15, p. 1, pg. 18, p. 1, Fig. 3-2, and related text);
instructions for calculating a relative pose between the current visual data and a visual data frame (Liang: see e.g. at least pg. 10, p. 2 – pg. 11, p. 1, calculating the translation and rotation between two frames); and
instructions for calculating a current pose based on the relative pose, pose data, and a visual data frame (Liang: see e.g. at least Abstract, pg. 6, p. 1 – pg. 7, p. 2, pg. 8, p. 1, pg. 18, p.1-4, Fig. 3-1, 3-2, 3-5, and related text).

Regarding claim 18 Modified Liang teaches that the laser sensor is a laser radar (Wu: e.g. at least LiDAR, see e.g. at least Abstract, pg. 1525, p. 2, Fig. 1, and related text), the camera comprises at least one of an RGB camera and a depth camera (Wu: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662